UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SYSTEM AGENCY,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :     19-CV-6486 (JMF)
                                                                       :
CARLOS VILLANUEVA,                                                     :           ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff System Agency brings this action against Defendant Joseph Villanueva,

invoking the Court’s subject matter jurisdiction on the ground of diversity of citizenship. See 28

U.S.C. § 1332. Plaintiff alleges that it is “incorporated under the laws of Switzerland, with an

address” in Geneva, Switzerland. See ECF No. 5, ¶ 6. Plaintiff alleges that the parties are

diverse because Defendant is a citizen of New York. In his Answer, however, Defendant alleges

that System Agency’s principal place of business is in New York. ECF No. 31, ¶ 9.

        It is well established that a corporation is a citizen of both its place of incorporation and

its principal place of business. 28 U.S.C. § 1332(c)(1). It is equally well established that

“diversity of citizenship should be distinctly and positively averred in the pleadings, or should

appear with equal distinctness in other parts of the record.” Leveraged Leasing Admin. Corp. v.

PacifiCorp Capital, Inc., 87 F.3d 44, 47 (2d Cir. 1996) (internal quotation marks omitted). In

the present case, the Complaint fails to do so.

        Accordingly, it is hereby ORDERED that, on or before February 18, 2020, Plaintiff

shall amend its Complaint to include its principal place of business. If, by that date, the Plaintiff

is unable to amend the Complaint to truthfully allege complete diversity of citizenship, then the
Complaint will be dismissed for lack of subject matter jurisdiction without further notice to

either party. The Clerk of Court is directed to mail a copy of this Order to Defendant.

       SO ORDERED.

Dated: February 11, 2020                             __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
